DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The present office action is created in response to the amendment/argument filed on 04/29/2022. The claims 1-11 remain pending in the application.
 
Response to Arguments
Applicant’s arguments filed on 04/29/2022 have been fully considered but they are not persuasive.
Previously, the independent Claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (JP2014190723A) in view of Takegami (US20180017628A1).
Regarding the amended limitation of the independent claim 1, the first reference voltage is set based on the first state of charge (SOC) according to the voltage of the battery which is calculated at multiple charge/discharge cycle of the battery.
Second SOC is obtained based on an equivalent circuit model corresponding to the battery.
The voltage regions are divided (as first voltage region and second voltage region) based on the first reference voltage.
SOC of the battery are estimated as: estimate an SOC of the battery based on the first SOC in the first voltage region and based on the second SOC in the second voltage region.
Since, the limitations in claim 1 do not recite a second reference voltage that would be based on the second SOC for the second voltage region, the first and second voltage regions depend on the first reference voltage, estimation of SOC of the battery in each first and second voltage regions also depend on the same first reference voltage. Accordingly, based on the independent claim 1, it is not clear to the examiner to implement or estimate the second SOC of the battery in the second voltage region where the second voltage region depends on the first reference voltage. Therefore, the examiner believes the amendments and arguments presented by the applicant do not overcome the prior art rejections made on the previous office action dated 02/01/2022.
	Also, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The applicant requests the examiner to withdraw the claim rejections made on the office action created on 02/01/2022.
	However, the amended dependent claims 2-10 and new claim 11 each depend on the independent claim 1 and incorporates the features of independent claim 1, the examiner believes the prior arts teach the claims including the added new claim as explained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (JP2014190723A) in view of Takegami (US20180017628A1).
Regarding claim 1, Shiraishi discloses, An apparatus for estimating a state of charge (SOC) of a battery, comprising: 
a sensing unit configured to measure voltage, current, and temperature of a battery (Fig.1 the current sensor 33, the voltage sensor 34, and the temperature sensor 30; and 
a processor operably coupled to the sensing unit, wherein the processor being configured to perform (Fig. 1 The ADC 32 converts the detection signals, Data is transmitted to the control unit 31, CPU 35 executes SOC estimation):
set a first reference voltage based on a first SOC according to a voltage of the battery, which is calculated in advance using the current of the battery measured at each of a plurality of charge/discharge cycle of the battery (Fig. 2, 3 and 5 explains the multiple state of charge according to the voltage of the battery which uses current per every charge/discharge. In Fig. 2, The OCV on the OCV-SOC curve P is the terminal voltage of the secondary battery 2, the charging curve (Q) when the charging rate is 1C, and the discharge rate is 1C. The discharge curve is shown as R. The prescribed amount can be determined in advance by specifications of the secondary battery 2, predetermined experiments, or the like. As shown in FIG. 1, data relating to the OCV-SOC curve is stored in the memory 36);
divide a voltage region of the battery into at least a first voltage region and a second voltage region based on the first reference voltage (Fig.2 shows multiple voltage regions (EL1, EL2 and EL3 – as low change voltage region, similarly  EH1 and EH2- as high change voltage region which is based on the reference change rate of voltage); and
estimate an SOC of the battery based on the first SOC in the first voltage region and the second voltage region as any one of the first SOC and the second SOC. based on the second SOC in the second voltage region (Fig. 2-6 explains how the estimation of SOC of the battery in each of the region is performed.  Specifically, the different voltage regions include a high change voltage region EH (EH1, EH2) in which the SOC change rate is higher than the reference change rate, and a low change voltage region EL in which the SOC change rate is less than or equal to the reference change rate).
However, Shiraishi does not specifically disclose calculate a second SOC according to the voltage of the battery using an equivalent circuit model corresponding to the battery.
 Takegami teaches calculate a second SOC according to the voltage of the battery using an equivalent circuit model corresponding to the battery (Fig. 1-4 and para [67-83] explains how the second SOC is calculated using an equivalent circuit model corresponding to the battery. Fig. 3 equivalent circuit model, Para [0067] To be more specific, the OCV estimation unit 106 calculates the second open circuit voltage OCV2 and a voltage drop amount v of the secondary battery 101 based on the correction current I′ input from the offset current subtraction unit 104, the detection voltage V input from the voltage detection unit 103, and equivalent circuit parameters input from the second recursive estimation unit 112. Para [0082] The OCV-SOC conversion unit 108 is configured to execute OCV-SOC conversion processing. Specifically, the OCV-SOC conversion unit 108 converts the second open circuit voltage OCV2 input from the OCV estimation unit 106 into a second state of charge SOC2 of the secondary battery 101).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Takegami into Shiraishi for the purpose of obtaining better accuracy in estimating the SOC of the battery by “calculating a second open circuit voltage and a second state of charge corresponding to the second open circuit voltage by using a detection voltage output from a voltage detection unit and equivalent circuit parameters” (Takegami, abstract).

Regarding claim 2, Shiraishi in view of Takegami discloses, The apparatus for estimating an SOC of a battery according to claim 1, Shiraishi also teaches wherein the processor performs is further configured to: calculate an SOC deviation of the first SOCs for each charge/discharge cycle at a plurality of voltages of the battery within the voltage region of the battery (Fig. 4 discusses  the CPU 35 integrates the charge / discharge current based on the detection signal SG1 from the current sensor 33 of the secondary battery 2 (S2). CPU35 calculates the value of (DELTA) SOC from the said integrated value (S3), and performs it until it judges that charging / discharging of the secondary battery 2 has stopped (S4));
and set the first reference voltage based on the SOC deviation (Fig. 4 discusses updating the SOC value. Specifically, for example, when the automobile stops, the CPU 35 estimates the SOC value (SOC1) of the secondary battery 2 from the OCV-SOC curve P based on the terminal voltage value of the secondary battery 2, and the SOC described above. Replace the initial value with SOC1).  

Regarding claim 3, Shiraishi in view of Takegami discloses, The apparatus for estimating an SOC of a battery according to claim 2, Shiraishi also teaches wherein the processor is further configured to set a voltage of the battery among the plurality of voltages at which the SOC deviation is the smallest, as the first reference voltage (Fig. 2, On the other hand, the SOC value at the point α4 on the OCV-SOC curve P becomes the actual value of the SOC of the secondary battery 2, and the actual value is 19%. In the case of the charging case α, an error (hereinafter referred to as an estimation error) S1 between the estimated value and the actual value is about 2%. Therefore, when estimating the SOC value of the secondary battery 2 in the low change voltage region, the error in the SOC value of the secondary battery 2 does not increase even for a relatively short time. Examiner interprets that the voltage of the battery can be adjusted using a processing device in order to obtain the desired-minimum SOC deviation).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use processor for setting a voltage of the battery at which the SOC deviation is minimum as the first reference voltage so that the desired state of charge deviation can be obtained.

Regarding claim 4, Shiraishi in view of Takegami discloses, The apparatus for estimating [[a]] an SOC of a battery according to claim 1, Shiraishi also teaches wherein the processor performs is further configured to: set a voltage region of the battery equal to or lower than the first reference voltage as the first voltage region; and set a voltage region of the battery higher than the first reference voltage as the second voltage region (Fig. 2.  Specifically, the different voltage regions include a high change voltage region EH (EH1, EH2) in which the SOC change rate is higher than the reference change rate, and a low change voltage region EL in which the SOC change rate is less than or equal to the reference change rate, It is included.  Fig.2 shows multiple voltage regions (EL1, EL2 and EL3 – as low change voltage region, similarly EH1 and EH2- as high change voltage region which is based on the reference change rate of voltage. It can be implied that the low voltage change region can be called first voltage region and similarly high voltage region as second voltage region) 

Regarding claim 5, Shiraishi in view of Takegami discloses, The apparatus for estimating an SOC of a battery according to claim 1, Shiraishi also teaches wherein the processor is further configured to estimate the SOC of the battery in the first voltage region to be the first SOC calculated at an initial charge/discharge cycle among the plurality of charge/discharge cycles (Fig. 4 discusses the CPU 35 executes an integrated SCO estimation process, triggered by the start of charging / discharging of the secondary battery 2, for example, when the driver turns on a car key. First, the CPU 35 reads the SOC initial value stored in the memory 36 (S1). Then, the CPU 35 integrates the charge / discharge current based on the detection signal SG1 from the current sensor 33 of the secondary battery 2 (S2). CPU35 calculates the value of (DELTA) SOC from the said integrated value (S3), and performs it until it judges that charging / discharging of the secondary battery 2 has stopped (S4)); 

Regarding claim 6, Shiraishi in view of Takegami discloses, The apparatus for estimatinging an SOC of a battery according to claim 5, Shiraishi also teaches wherein the processor is further configured to estimate the SOC of the battery in the second voltage region to be the second SOC (Fig. 2.  Specifically, the different voltage regions include a high change voltage region EH (EH1, EH2) in which the SOC change rate is higher than the reference change rate, and a low change voltage region EL in which the SOC change rate is less than or equal to the reference change rate. Also, it is obvious in the ordinary skill in the art adjusting the processor to call the second voltage region as the second SOC)

Regarding claim 7, Shiraishi in view of Takegami discloses, The apparatus for estimating an SOC of a battery according to claim 1, Shiraishi also teaches wherein the processor is further configured to: calculate a voltage change rate of the battery according to the second SOC (Fig. 2-3, discusses on determining the voltage change in relation to the SOC);
and set a second reference voltage based on an increase and decrease of the voltage change rate (Fig. 2-3, regardless of the high change voltage region and the low change voltage region, when the SOC value of the secondary battery 2 is estimated at the same time after the charge / discharge of the secondary battery 2 is stopped, the terminal voltage of the secondary battery 2 is calculated).  

Regarding claim 8, Shiraishi in view of Takegami discloses, The apparatus for estimating [[a]] an SOC of a battery according to claim 7, Shiraishi also teaches wherein the processor is further configured to set a voltage of the battery among a plurality of voltages of the battery within the voltage region of the battery, at which the voltage change rate increases and then decreases or decreases and then increases, as the second reference voltage (Fig.2-3, shows the charging cases α and β of the secondary battery 2. Taking α ,The terminal voltage value of the secondary battery 2 rises from the point α1 to the point α2 after the start of charging, and thereafter rises along the charging curve Q from the point α2. When charging is stopped at the point α3, the terminal voltage value of the secondary battery 2 decreases from the point α3 toward the point α4. 
Hereinafter, a case will be described in which the SOC value of the secondary battery 2 is estimated when T1 elapses after charging / discharging of the secondary battery 2 is stopped regardless of the high change voltage region and the low change voltage region. In the following, the time from when a charge / discharge is stopped to a time when a terminal voltage for estimating the SOC value of the secondary battery 2 is detected is referred to as a standby time. The reference time point after the charge / discharge is stopped may be after the charge / discharge is stopped or when the voltage region is changed).  

Regarding claim 9, Shiraishi in view of Takegami discloses, The apparatus for estimating an SOC of a battery according to claim 7, Shiraishi also teaches wherein the processor performs is further configured to: set a voltage region of the battery equal to or lower than the first reference voltage to be included in the first voltage region (Fig. 2, the voltage region where the OCV value is about 3.28V or less is the first low change voltage region EL1, and the region where the OCV value is about 3.315V to about 3.34V is the second low change voltage region EL2. The region where the OCV value is about 3.35 V or more is the third low change voltage region EL3. The SOC change rates in the respective low change voltage regions EL are different from each other. Specifically, the SOC change rate in the first low change voltage region EL1 is the highest, and the SOC change rate in the third low change voltage region EL3);
set a voltage region higher than the second reference voltage as the second voltage region (Fig. 2, the voltage region where the OCV value is about 3.28V to about 3.315V is the first high change voltage region EH1, and the OCV value is about 3.34V to about 3.34V. The voltage region of about 3.35 V is the second high change voltage region EH2);
and further set a voltage region higher than the first reference voltage and equal to or lower than the second reference voltage to be included in the first voltage region (it is obvious in the ordinary skill in the art that the voltage can be adjusted in order to obtain the desired- voltage region (voltage region higher than the first reference voltage and equal to or lower than the second reference voltage as the first voltage region).  

Regarding claim 10, Shiraishi in view of Takegami discloses, A battery pack, comprising an apparatus for estimating an SOC of a battery according to claim 1 (Fig. 1 battery pack 1, CPU 35 ( apparatus for estimating SOC of battery)).

Regarding claim 11, Shiraishi in view of Takegami discloses, The apparatus for estimating an SOC of a battery according to claim 1, shiraishi also teaches wherein the processor is further configured to estimate the SOC of the battery to be the first SOC if the measured voltage of the battery is in the first voltage region and to be the second SOC if the measured voltage of the battery is in the second voltage region (Fig. 2.  Specifically, the different voltage regions include a high change voltage region EH (EH1, EH2) in which the SOC change rate is higher than the reference change rate, and a low change voltage region EL in which the SOC change rate is less than or equal to the reference change rate,  Fig.2 shows multiple voltage regions (EL1, EL2 and EL3 – as low change voltage region, similarly EH1 and EH2- as high change voltage region which is based on the reference change rate of voltage. Accordingly, it would been obvious to one of ordinary skill in the art to indicate the low voltage change region as first voltage region (to be the first SOC) and similarly high voltage region as second voltage region (to be the second SOC)) based on the measured voltage of the battery.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863